                                                                        Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

LOVENSON ALLEN MOSE,

      Plaintiff,

v.                                               Case No. 3:18cv493-LC-CJK

J. JONES, et al.,

     Defendants.
__________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated October 23, 2018 (doc. 14). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1).   Plaintiff has stated that he has no objections to the Report and

Recommendation (doc 14).

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                          Page 2 of 2


      2.     Plaintiff’s Eighth Amendment claim against defendants Jones and

Bryant is DISMISSED under 28 U.S.C. § 1915(e)(2)(B)(ii) due to plaintiff’s failure

to state a claim on which relief may be granted.

      3.     This matter is referred to the assigned Magistrate Judge for further

proceedings on plaintiff’s Eighth Amendment claim against defendants

Demontmollin and Nelson.

      4.     Plaintiff is ordered to submit two service copies of the amended

complaint (doc. 13) within 30 days from the date of this order. The service copies

must be identical to each other and to the amended complaint filed with the court.

This case number should be written on the copies.

      DONE AND ORDERED this 10th day of December, 2018.




                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv493-LC-CJK
